           Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 1 of 15




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 STEVE R. ENNIS,
                                                Case No. 1:20-cv-00290-DCN
                      Plaintiff,
                                                INITIAL REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 DR. DAWSON,

                      Defendant.


       The Clerk of Court conditionally filed Plaintiff Steve R. Ennis’s Complaint as a

result of Plaintiff’s status as an inmate. The Court now reviews the Complaint to determine

whether it should be summarily dismissed in whole or in part under 28 U.S.C. § 1915A.

Having reviewed the record, and otherwise being fully informed, the Court enters the

following Order directing Plaintiff to file an amended complaint if Plaintiff intends to

proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity to determine

whether summary dismissal is appropriate. The Court must dismiss a complaint or any

portion thereof that states a frivolous or malicious claim, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. §§ 1915A(b).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 2 of 15




2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted). And, a court is not required to comb through a plaintiff’s exhibits or other

filings to determine if the complaint states a plausible claim.

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”). In January 2019, Plaintiff was diagnosed with Hepatitis-C Virus (“HCV”).

Prison medical providers have evaluated Plaintiff “on numerous occasion[s]” as Plaintiff’s

HCV has become more than acute and “is causing other life-threatening issues.” Compl.,

Dkt. 3, at 2.

       Though Plaintiff initially states that he had not received any treatment for HCV as

of June 2020, Plaintiff’s other allegations belie that claim. Plaintiff has been prescribed an

unidentified HCV medication. Id. However, Plaintiff states that his body cannot tolerate


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 3 of 15




this medication, that he is suffering from unidentified side effects, and that he is still in

pain. Id. Plaintiff also suffers from Stevens-Johnson Syndrome, but he alleges no facts

about that disease or about his medical treatment with respect to that disease.

       Plaintiff sues Dr. Dawson, a prison medical provider, alleging that his medical

treatment has been inadequate.

4.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.     Section 1983 Claim

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 4 of 15




556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”; (3)

failed to act or improperly acted in the training, supervision, or control of his subordinates”;

(4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in “conduct that

showed a reckless or callous indifference to the rights of others.” Id. at 1205–09. A plaintiff

may also seek injunctive relief from officials who have direct responsibility in the area in

which the plaintiff seeks relief. See Rounds v. Or. State Bd. of Higher Educ., 166 F.3d

1032, 1036 (9th Cir. 1999).

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or employees[,]

the need for more or different training [was] so obvious, and the inadequacy so likely to

result in the violation of constitutional rights, that the [supervisor or training official] can

reasonably be said to have been deliberately indifferent to the need.” City of Canton v.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 5 of 15




Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim, a plaintiff

must allege facts showing a “pattern of violations” that amounts to deliberate indifference.

Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a pattern

of violations sufficient to render the need for further supervision obvious. Dougherty v.

City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks omitted). That

is, if a supervisory or training official had “knowledge of the unconstitutional conditions”

through such a pattern of violations—including knowledge of the “culpable actions of his

subordinates”—yet failed to act to remedy those conditions, that official can be said to have

acquiesced “in the unconstitutional conduct of his subordinates” such that a causal

connection between the supervisor and the constitutional violation is plausible. Starr, 652

F.3d at 1208.

       Although Plaintiff cites the Fifth, Eighth, and Fourteenth Amendments, Compl. at

2, his allegations of inadequate medical treatment do not implicate the Fifth Amendment.

Instead, his claims are appropriately construed under the Eighth Amendment, which is

applicable to the states through the Fourteenth Amendment.

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, prisoners

must plausibly allege that they are “incarcerated under conditions posing a substantial risk

of serious harm,” or that they have been deprived of “the minimal civilized measure of

life’s necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 6 of 15




834 (1994) (internal quotation marks omitted). An Eighth Amendment claim requires the

plaintiff to satisfy both (1) an objective standard, “that the deprivation was serious enough

to constitute cruel and unusual punishment,” and (2) a subjective standard, that the

defendant acted with “deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

Cir. 2014) (en banc).

         The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

         Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has

defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
        Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 7 of 15




      As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official

must not only ‘be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v.

Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

      In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 8 of 15




institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. Moreover, even prison officials or medical providers who did actually

know of a substantial risk to inmate health will not be liable under § 1983 “if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Farmer,

511 U.S. at 844. If medical personnel have been “consistently responsive to [the inmate’s]

medical needs,” and the plaintiff has not shown that the medical personnel had “subjective

knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment between

an inmate and prison medical providers—or, for that matter, between medical providers—

are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between alternative courses

of treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [the plaintiff’s preferred treatment]

to be medically necessary based on [the plaintiff’s] records and prevailing medical

standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
          Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 9 of 15




        A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

               i.        Eighth Amendment Claim against Dr. Dawson

        Dr. Dawson is the only named Defendant. It is unclear whether Dr. Dawson has

personally provided Plaintiff with medical care, and on how many occasions, or if Plaintiff

has sued Dr. Dawson as a supervisor. Plaintiff should clarify this issue in amended

complaint.1

        In any event, the Complaint fails to state a plausible Eighth Amendment claim

against Dr. Dawson. Plaintiff does not offer sufficient details about his medical treatment.

He does not identify when or how many times Plaintiff was evaluated my medical staff,

nor does he indicate which medical providers did so. It is not plausible that Dr. Dawson

was the only medical provider that evaluated Plaintiff over a period of eighteen or nineteen

months.

        Moreover, Plaintiff’s allegations do not give rise to a reasonable inference that Dr.

Dawson acted with deliberate indifference. At most, the Complaint plausibly alleges only

that Plaintiff does not like the medication he is taking because he believes it is not effective

and because it causes unidentified side effects. This shows nothing more than a



1
 Additionally, though Plaintiff uses the phrase “et al.” following Dr. Dawson’s name, see Compl. at 2—
which indicates that Plaintiff may intend to sue more than one Defendant—he does not identify any other
Defendant. If Plaintiff intends to name other individuals or entities as Defendants, he must clearly identify
such Defendants in the caption of the amended complaint.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
         Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 10 of 15




disagreement with treating medical providers, which is not actionable under § 1983.

        For these reasons, Plaintiff may not proceed on his Eighth Amendment claim at this

time.

            ii.      Potential Eighth Amendment Claim against the Private Entity
                     Providing Plaintiff’s Medical Treatment

        A private company known as Corizon is the entity that provides Idaho inmates with

medical treatment under contract with the IDOC. Plaintiff does not name Corizon as a

Defendant, but the Court provides the following standards of law in the event Plaintiff

intends to do so in an amended complaint.

        To bring a § 1983 claim against a local governmental entity or a private entity

performing a government function, a plaintiff must allege that the execution of an official

policy or unofficial custom inflicted the injury of which the plaintiff complains, as required

by Monell v. Department of Social Services of New York, 436 U.S. 658, 694 (1978). See

also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (applying Monell to

private entities performing a government function). Under Monell, the requisite elements

of a § 1983 claim against a municipality or private entity performing a state function are

the following: (1) the plaintiff was deprived of a constitutional right; (2) the municipality

or entity had a policy or custom; (3) the policy or custom amounted to deliberate

indifference to plaintiff’s constitutional right; and (4) the policy or custom was the moving

force behind the constitutional violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101,

1110–11 (9th Cir. 2001). Further, a municipality or private entity performing a state

function “may be held liable under § 1983 when the individual who committed the



INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
          Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 11 of 15




constitutional tort was an official with final policy-making authority or such an official

ratified a subordinate’s unconstitutional decision or action and the basis for it.” Clouthier

v. County of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other

grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         B.    State Law Claims

         In addition to his Eighth Amendment claim under § 1983, Plaintiff asserts a state

law claim of medical malpractice against Dr. Dawson. Compl. at 1–2. “In a negligence

action the plaintiff must establish the following elements: ‘(1) a duty, recognized by law,

requiring the defendant to conform to a certain standard of conduct; (2) a breach of duty;

(3) a causal connection between the defendant’s conduct and the resulting injuries; and (4)

actual loss or damage.’” Jones v. Starnes, 245 P.3d 1009, 1012 (Idaho 2011) (quoting

Hansen v. City of Pocatello, 184 P.3d 206, 208 (Idaho 2008)).

         Additionally, to succeed on a medical malpractice claim, the plaintiff must

“affirmatively prove by direct expert testimony and by a preponderance of all the

competent evidence” that the defendant medical provider “negligently failed to meet the


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 12 of 15




applicable standard of health care practice of the community in which such care allegedly

was or should have been provided.” Idaho Code § 6-1012. A plaintiff asserting a medical

malpractice claim also must first submit the claim to a prelitigation screening panel in

accordance with Idaho Code § 6-1001.

       Plaintiff’s malpractice claim is implausible for the same reason as his Eighth

Amendment claim—the Complaint plausibly alleges, at most, that Plaintiff disagrees with

Dr. Dawson as to his current medical treatment. That is insufficient to show that Dr.

Dawson breached the applicable standard of care. Plaintiff has also not disclosed whether

he submitted his claim to a prelitigation screening panel. Thus, Plaintiff’s medical

malpractice claim is implausible.

       In addition, because the Complaint fails to state a federal claim upon which relief

may be granted, the Court would decline to exercise supplemental jurisdiction over

Plaintiff’s state law claim in any event. See 28 U.S.C. § 1367(c). If Plaintiff is allowed to

proceed on a federal claim in an amended complaint, and if the amended complaint states

a plausible state law claim, the Court will reconsider the issue of supplemental jurisdiction.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by Kay v.

Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal connection

between each defendant’s actions and the claimed deprivation. Taylor, 880 F.2d at 1045;

Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 13 of 15




official participation in civil rights violations are not sufficient to withstand a motion to

dismiss” or to survive screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents

of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (“Nor

does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” (internal quotation marks and alteration omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular federal constitutional

provision (or state law provision) Plaintiff alleges has been violated; (6) facts alleging that

the elements of the violation are met; (7) the injury or damages Plaintiff personally

suffered; and (8) the particular type of relief Plaintiff is seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon, attach, or incorporate by reference other pleadings or

documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed

as a matter of course or upon a motion to amend, must reproduce the entire pleading as

amended. The proposed amended pleading must be submitted at the time of filing a motion

to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An]

amended complaint supersedes the original, the latter being treated thereafter as non-

existent.”), overruled in part on other grounds by Lacey v. Maricopa County, 693 F.3d


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 14 of 15




896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,

896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court erred by entering

judgment against a party named in the initial complaint, but not in the amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to Review

the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the amendment

does not comply with Rule 8, this case may be dismissed without further notice. See Knapp

v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly

refuses to conform his pleadings to the requirements of the Federal Rules, it is reasonable

to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     The Complaint fails to state a claim upon which relief may be granted.

              Plaintiff has 60 days within which to file an amended complaint as described

              above. If Plaintiff does so, Plaintiff must file (along with the amended

              complaint) a Motion to Review the Amended Complaint. If Plaintiff does not

              timely file an amended complaint, this case may be dismissed without further

              notice. Alternatively, Plaintiff may file a Notice of Voluntary Dismissal if


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
      Case 1:20-cv-00290-DCN Document 8 Filed 08/18/20 Page 15 of 15




          Plaintiff no longer intends to pursue this case.

     2.   Plaintiff’s request for appointment of counsel (contained in the Complaint)

          is DENIED without prejudice. Plaintiff may renew the request for counsel in

          an amended complaint.


                                              DATED: August 18, 2020


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
